DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIMURA et al (US 2010/0259898) in view of Yoda et al (US 2014/0126107).
Regarding claim 1, KIMURA teaches a capacitor assembly (Fig. 20, 1), comprising: a capacitor (Fig. 20, 3); a first terminal (Fig. 20, light colored 310/31); a cooling device (Fig. 20, 4); and a housing (Fig. 20, all of 1 is considered the housing) which contains the capacitor (Fig. 20, 1 at least partially contains the capacitor), wherein the first terminal has a first heat-absorbing part (Fig. 20, 31 on 3)  and a first heat-dissipating part (Fig. 20, 30 at 132), the first terminal is configured to dissipate heat from a first side of the capacitor (Fig. 20, from bottom of 3) to the cooling device (Fig. 3, to 4) by way of the first heat-absorbing part and the first heat-dissipating part (Fig. 20, from bo31 to 310), the first side of the capacitor is a side that faces away from the cooling device (Fig. 20, bottom of 3 faces away from 4), the 
However, KIMURA fails to teach that the first heat-dissipating part is in direct thermal contact with the cooling device.
Yoda teaches that the first heat-dissipating part (Fig. 1, 22) is in direct thermal contact with the cooling device (Fig. 11, 30).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Yoda to the invention of KIMURA, in order to better radiate heat from the terminals to the cooling device (Yoda [0064]).
Regarding claim 3, KIMURA, as modified by Yoda, further teaches that the first heat-absorbing part is electrically connected to the capacitor (Fig. 20, at 33), and the first heat-dissipating part has a first cooling lug (Fig. 20, bottom section of 4 is considered a cooling lug).  
Regarding claim 4, KIMURA, as modified by Yoda, further teaches a second terminal (Fig. 20, dark colored 310/31) which has a second heat-absorbing part (Fig. 20 31 at 3) and a second heat-dissipating part (Fig. 20, 310 at 131), wherein the second terminal dissipates heat from a second side of the capacitor to the cooling device by way of the second heat-absorbing part and the second heat-dissipating part (Fig. 20; the heat from the top of the capacitor would be capable of traveling from the top part of the capacitor and then to the cooling device).  The examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114.  The recitation of “wherein the second terminal dissipates heat from a second side of the capacitor to the cooling device by way of the second heat-absorbing part and the second heat-dissipating part” does not distinguish the present invention over the prior art of KIMURA who teaches the structure as claimed.
Regarding claim 5, KIMURA, as modified by Yoda, further teaches that the second side of the capacitor is a side that faces the cooling device (Fig. 20).  
Regarding claim 6, KIMURA, as modified by Yoda, further teaches that the second heat-absorbing part is in thermal contact with the second side of the capacitor (Fig. 20, indirect contact), and the second heat-dissipating part is in thermal contact with the cooling device (Fig. 3, indirect contact through 14).  
Regarding claim 7, KIMURA further teaches that the second heat-absorbing part is electrically connected to the capacitor (Fig. 20).
However, KIMURA fails to teach that the second heat-dissipating part has a second cooling lug.  
Yoda teaches that the second heat-dissipating part (Fig. 8, 22a vs 22b) has a second cooling lug (Fig. 8, 34 vs 30).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of Yoda to the invention of KIMURA, in order to remove heat from both sides of the device at the same time (Yoda [0067]).
Regarding claim 8, KIMURA, as modified by Yoda, further teaches that the first terminal is in thermal contact with the cooling device (Fig. 20).  
Regarding claim 9, KIMURA, as modified by Yoda, further teaches that the cooling device is disposed on the housing (Fig. 20, is considered on the housing of 1).  
Regarding claim 10, KIMURA, as modified by Yoda, further teaches that the first heat-absorbing part has a U-shaped portion (Fig. 20, flat along capacitor 3 then up on both sides).  
Regarding claim 11, KIMURA, as modified by Yoda, further teaches that the first heat-absorbing part is connected to the first heat-dissipating part (Fig. 20).  
Regarding claim 13, KIMURA, as modified by Yoda, further teaches that the first heat-dissipating part and the second heat-dissipating part are disposed in a common plane and are mutually electrically insulated (Fig. 19).  
Regarding claim 14, KIMURA, as modified by Yoda, further teaches that a casting compound is provided (Fig. 20, 34), by which the capacitor is cast into the housing (Fig. 20).  
Regarding claim 18, KIMURA, as modified by Yoda, further teaches that the first terminal is disposed on a first side of the housing (Fig. 20, on side near 21), and the first heat-dissipating part is disposed on a second side of the housing (Fig. 20, at 14), which is opposite to the first side of the housing (Fig. 20, 14 Is on opposite side of 21).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIMURA et al (US 2010/0259898) in view of Yoda et al (US 2014/0126107) and Shinohara et al (US 2014/0313806).
Regarding claim 15, KIMURA teaches that the device can be used for various electronic devices ([0068]).
However, KIMURA fails to specifically teach a system, comprising: an IGBT module; and a capacitor assembly as claimed in claim 1, wherein the cooling device is further configured to cool the IGBT module.  
Shinohara teaches a system (Fig. 4, 200), comprising: an IGBT module ([0033]); and a capacitor assembly (Fig. 4, 500).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to replace the capacitor assembly of Shinohara with the capacitor assembly of KIMURA 
Regarding claim 16, KIMURA, as placed into the system of Shinohara, further teach an electric vehicle or a hybrid vehicle, comprising a system as claimed in claim 15 (Shinohara [0002]).

Allowable Subject Matter
Claim 19 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 19, the prior art fails to teach or suggest, alone or in combination:
A capacitor assembly, comprising: a capacitor; a first terminal; a cooling device; and a housing which contains the capacitor, wherein the first terminal has a first heat-absorbing part and a first heat-dissipating part, the first terminal dissipates heat from a first side of the capacitor to the cooling device by way of the first heat-absorbing part and the first heat-dissipating part, the first side of the capacitor is a side that faces away from the cooling device, the first heat-absorbing part defines a cooling lug above the housing, the cooling lug being in thermal contact with the cooling device which is disposed above the capacitor, and the cooling lug and the first heat-absorbing part, in a lateral view, being bent in a U-shaped manner.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “the cooling lug and the first heat-absorbing part, in a lateral view, being bent in a U-shaped manner” in combination with the other claim limitations. 

Additional Relevant Prior Art:
Yang et al (US 2009/0229849) teaches relevant art in Fig. 3-4.

KOYAMA et al (US 2018/0342350) teaches relevant art in Fig. 1-5.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848